Order entered April 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00206-CV

                       DONAL R. SCHMIDT, JR., ET AL, Appellants

                                               V.

                         COLIN RICHARDSON, ET AL, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06318

                                           ORDER
       Before the Court is the April 5, 2013 agreed motion for an extension of time to file a brief

filed by appellants and appellees, Colin Richardson and Steven R. Henson. We GRANT the

motion. Appellees, Colin Richardson and Steven R. Henson, shall file their brief on or before

May 21, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE